Citation Nr: 1711874	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-18 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a mood disorder due to a general medical condition.  

2.  Entitlement to a rating in excess of 40 percent for hepatitis C.  

3.  Entitlement to a rating in excess of 20 percent for post-operative left knee injury residuals with scar residuals and traumatic arthritis.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from November 1974 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Houston, Texas, Regional Office of the Department of Veterans Affairs (VA) which denied an increased rating for hepatitis C.  In January 2011, the RO recharacterized the post-operative left knee disability as post-operative left knee injury residuals with scar residuals and traumatic arthritis rated 20 percent and denied both an increased rating for the mood disorder due to a general medical condition and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  In February 2016, the RO increased the rating for hepatitis C from 30 to 40 percent, effective November 27, 2007.  In July 2016, the RO granted TDIU, effective February 24, 2016.  


FINDING OF FACT

In a February 2017 written statement, the Veteran withdrew the appeal for increased ratings for hepatitis C, a mood disorder due to general medical condition, and post-operative left knee injury residuals.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to a rating in excess of 40 percent for hepatitis C has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The issue of entitlement to a rating in excess of 70 percent for a mood disorder due to general medical condition has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The issue of entitlement to a rating in excess of 20 percent for post-operative left knee injury residuals with scar residuals and traumatic arthritis has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a November 2016 written statement, the Veteran conveyed that he had been awarded a TDIU and was therefore withdrawing his appeal.  In a February 2017 written statement, the Veteran reiterated that he had been awarded a TDIU and "our business is completed."  

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran has effectively withdrawn the appeals from the ratings assigned for hepatitis C, a mood disorder, and post-operative left knee injury residuals.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues.  The appeals from rhe ratings assigned for hepatitis C, a mood disorder, and post-operative left knee injury residuals must be dismissed.  38 U.S.C.A. § 7105 (2016).  


ORDER

The appeal on the issue of entitlement to a rating in excess of 70 percent for a mood disorder to general medical condition is dismissed.  

The appeal on the issue of entitlement to a rating in excess of 40 percent for hepatitis C is dismissed.  

The appeal on the issue of entitlement to a rating in excess of 20 percent for post-operative left knee injury residuals with scar residuals and traumatic arthritis is dismissed.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


